Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed January 4, 2021 in response to the Office Action of August 03, 2020 is acknowledged and has been entered.  Claim 2 has been cancelled. Claims 1, 3, and 9 have been amended. 
2.	Claims 1 and 3-15 are currently being examined.
Rejections Maintained/Modified
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7-11, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the reasons of record.
The scope of the term “cancer killer cell” in claims 1-15 is unclear and indefinite.  The specification teaches that the term "cancer killer cell" may refer to a tumor-infiltrated T lymphocyte (TIL) or T cell or natural killer (NK) cell including a chimeric antigen receptor (CAR), but is not limited thereto. See ¶ 0017 of the published application.  However, the specification does not limit the structure or function of a cancer killer cell.  Thus the scope of cells encompassed by the term cancer killer cell is unclear and indefinite.
Section 2171 of the M.P.E.P. states



(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of the term “cancer killer cell”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of the term “cancer killer cell”
Limiting the claims to particular cell types like a tumor-infiltrated T lymphocyte (TIL), T cell or natural killer (NK) would help to obviate this rejection.

Response to Arguments
4.	Applicant argues that independent claims 1, 9, 12, and 13 are amended to call for “tumor-infiltrated T lymphocyte, T cell, Natural killer (NK) cell, Dendritic cell (DC), macrophage, chimeric antigen receptor (CAR)-T, CAR-NK, CAR-DC, or CAR-macrophage.” The Office Action indicates that such an amendment would obviate the present rejection.
Accordingly, Claims 1-15 are allowable under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


With respect to claims 9-11, in the first alterative in claim 9, i) a recombinant protein for treating cancer consisting of an amino acid sequence of SEQ ID NO: 1, which is loaded in a cancer killer cell to improve cytotoxic activity of the cancer killer cell, wherein the recombinant protein is further fused with a protein transduction domain (PTD), the cancer killer cell is not limited to particular cell types as argued.  Thus the rejection of claim 9 and its dependent claims is maintained for the reasons of record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 7, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a natural product) without significantly more. The claim(s) recite(s) a recombinant protein, SEQ ID NO: 1, loaded cancer killer cell, wherein the cancer killer cell comprises the recombinant protein, the cancer killer cell being a tumor-infiltrated T lymphocyte, T cell Natural killer (NK) cell Dendritic cell (DC), macrophage, chimeric antigen receptor (CAR)-T, CAR-NK, CAR-DC, or CAR-macrophage, which is a natural product. This judicial exception is not integrated into a practical application because the additional limitations of loading into the recombinant protein into a cancer killer cell does not 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a product so Step 1 is satisfied.
With respect to Step 2A MPEP 2106.04(c) II(C)(2) teaches:
In Myriad, the Supreme Court made clear that not all changes in characteristics will rise to the level of a marked difference, e.g., the incidental changes resulting from isolation of a gene sequence are not enough to make the isolated gene markedly different. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. The patentee in Myriad had discovered the location of the BRCA1 and BRCA2 genes in the human genome, and isolated them, i.e., separated those specific genes from the rest of the chromosome on which they exist in nature. As a result of their isolation, the isolated genes had a different structural characteristic than the natural genes, i.e., the natural genes had covalent bonds on their ends that connected them to the rest of the chromosome, but the isolated genes lacked these bonds. However, the claimed genes were otherwise structurally identical to the natural genes, e.g., they had the same genetic structure and nucleotide sequence as the BRCA genes in nature. The Supreme Court concluded that these isolated but otherwise unchanged genes were not eligible, because they were not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring BRCA genes. See, e.g., Myriad, 569 U.S. at 585, 106 USPQ2d at 1977 ("Myriad's patents would, if valid, give it the exclusive right to isolate an individual’s BRCA1 and BRCA2 genes … But isolation is necessary to conduct genetic testing") and 569 U.S. at 593, 106 USPQ2d at 1980 (describing how would-be infringers could not avoid the scope of Myriad’s claims). In sum, the claimed genes were different, but not markedly different, from their naturally occurring counterparts (the BRCA genes), and thus were product of nature exceptions.
In Ambry Genetics, the court identified claimed DNA fragments known as "primers" as products of nature, because they lacked markedly different characteristics. University of Utah Research Foundation v. Ambry Genetics Corp., 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014). The claimed primers were single-stranded pieces of DNA, each of which corresponded to a naturally occurring double-stranded DNA sequence in or near the BRCA genes. The patentee argued that these primers had markedly different structural characteristics from the natural DNA, because the primers were synthetically created and because "single-stranded DNA cannot be found in the human body". The court disagreed, concluding that the primers’ structural characteristics were not markedly different than the corresponding strands of DNA in nature, because the primers and their counterparts had the same genetic structure and nucleotide sequence. 774 F.3d at 760, 113 USPQ2d at 1243-44. The patentee also argued that the primers had a different function than when they are part of the DNA strand because when isolated as a primer, a primer can be used as a starting material for a DNA polymerization process. The court disagreed, because this ability to serve as a starting material is innate to DNA itself, and was not created or altered by the patentee: 
In fact, the naturally occurring genetic sequences at issue here do not perform a significantly new function. Rather, the naturally occurring material is used to form the first step in a chain reaction--a function that is performed because the primer maintains the exact same nucleotide sequence as the relevant portion of the naturally occurring sequence. One of the primary functions of DNA’s structure in nature is that complementary nucleotide sequences bind to each other. It is this same function that is exploited here--the primer binds to its complementary nucleotide sequence. Thus, just as in nature, primers utilize the innate ability of DNA to bind to itself.
Ambry Genetics, 774 F.3d at 760-61, 113 USPQ2d at 1244. In sum, because the characteristics of the claimed primers were innate to naturally occurring DNA, they lacked markedly different characteristics from nature and were thus product of nature exceptions. A similar result was reached in Marden, where the court held a claim to ductile vanadium ineligible, because the "ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics". In re Marden, 47 F.2d 958, 959, 18 CCPA 1057, 1060, 8 USPQ 347, 349 (CCPA 1931

Prong One of Step 2A the claims recite a judicial exception, i.e. a natural product which is a natural phenomenon.  In particular, the claims recite a cancer killer cell loaded with a recombinant protein, SEQ ID NO: 1, which encompasses natural cancer killer cells expressing the recombinant protein or SEQ ID NO: 1.  So the answer to Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the loading the recombinant protein into a cancer killer cell does not differentiate the cell from a natural cancer killer cell that expresses the protein and a pharmaceutical composition for treating cancer is only suggestive of an intended use that does not change the structure of the cancer killer cell naturally expressing the protein or SEQ ID NO: 1. See Na and Jun (BMB Reports 2015; 48(7): 369-370), abstract and Figure 1.  So the answer to Prong Two of Step 2A is no.

 With respect to Step 2B MPEP 2106.05 (I) teaches that 
The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). 

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry. 

If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.
. . .
On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.

Additionally MPEP 2106.05 (d) II teaches that:
e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 

 	The additional limitations do not change the structure or function of a natural cancer killer cell that naturally expresses the recombinant protein or SEQ ID NO: 1.   Thus the claimed cancer kill cells do not have a significanly different structure or function from the naturally occuring cells.  The absence of structural differences taken together with the lack of any functional difference between the claimed protein and cells and their natural counterparts demonstrates that the recited products are not markedly different from what exists in nature.  

Response to Arguments
6.	Applicant argues that independent claims 1 and 9 are amended to include the features of claim 2, which is not subject to the present rejection. Accordingly, claims 1, 4-7, 9, and 10 are now allowable under 35 U.S.C. 101.

Applicant’s arguments have been considered and have been found partially persuasive. The rejection of claims 1 and 4-6 are withdrawn in view of Applicant’s amendments. However, claim 7 and the alterative section ii) of claim 9 do not include or require the features of claim 2, i.e. fusion to a PTD.  Thus, the rejection of claims 7, 9 and 10 is maintained for the reasons of record and as set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0053233 (Lorens et al. March 18. 2004), “Lorens” for the reasons of record.
	Lorens teaches SEQ ID NO: 485 which consists of the claimed SEQ ID NO: 1.   See Appendix.
	Lorens teaches modulating angiogenesis and treating cancer by administering SEQ ID NO: 485.  See claim 33 and ¶¶ 0004, 0078, 0080, 0236, and 0237 and 0239-0247.
	Lorens teaches transducing cells with retroviral vector expressing the proteins of the invention for administration in pharmaceutical compositions for the treatment methods.  See ¶¶ 0023, 0141, and 0239-0248.
	It is noted that, given the indefiniteness of the claims, a “cancer killer cell” is interpreted to encompass any cell type.
	 Lorens teaches that the proteins are recombinant.  See ¶¶ 0171 and 0174 and claim 17.
It is noted that the recitation of “A recombinant protein for treating cancer . . . which is loaded in a cancer killer cell to improve cytotoxic activity of the cancer killer cell” in claim 1 and 
With regard to claims 1 and 4-6 because SEQ ID NO: 485 meets the structural limitations of the instant claims, thus it is necessarily also meets the functional limitations claimed. 


Response to Arguments
8.	Applicant argues that independent claims 1, 9, and 13 are amended to include the features of claim 2, which is not subject to the present rejection. Applicant also points out that Lorens merely discloses the amino acid sequence identical to the amino acid sequence of SEQ ID NO: 1, and never includes a disclosure relevant to the constitution of adding PTD.
Accordingly, claim 1, 4-10, and 13 are allowable under 35 U.S.C. 102(a)(1) over Lorens.

Applicant’s arguments have been considered and have been found partially persuasive. The rejection of claims 1, 4-6, 9, 10 and 13 is withdrawn in view of Applicant’s amendments.  However, claims 7 and 8 do not include or require the features of claim 2, i.e. fusion of the recombinant protein SEQ ID NO: 1 to a PTD.  Thus, the rejection of claims 7 and 8 is maintained for the reasons of record.

9.	Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (J. Cell Biology 209(1): 143-162, IDS), “Na” for the reasons of record. 
	Na teaches expression of full length human TAGLN2 clone in T cells with retroviral vectors to enhance T-cell function.  See abstract and p. 158-cDNA constructs. 
	Human TAGLN2 consists of SEQ ID NO: 1. See Appendix 
	It is noted that, given the indefiniteness of the claims, a “cancer killer cell” is interpreted to encompass any cell type.
It is noted that the recitation of “A recombinant protein for treating cancer . . . which is loaded in a cancer killer cell to improve cytotoxic activity of the cancer killer cell” in claim 1 and “A pharmaceutical composition for treating cancer” in claims 9 and 10 are only suggestive of an 
With regard to claims 1 and 4-6 because TAGLN2 meets the structural limitations of the instant claims, thus it is necessarily also meets the functional limitations claimed. 

Response to Arguments
10.	Applicant argues that independent claims 1, 9, and 13 are amended to include the features of claim 2, which is not subject to the present rejection.
Applicant’s arguments have been considered and have been found partially persuasive. The rejection of claims 1, 4-6, and 13 is withdrawn in view of Applicant’s amendments.  However, claims 7 and 8 and the alterative section ii) of claim 9 do not include or require the features of claim 2, i.e. fusion of the recombinant protein SEQ ID NO: 1 to a PTD.  Thus, the rejection of claims 7-10 is maintained for the reasons of record.

Applicant argues that Na merely confirms, through experimentation, that TAGLN2 stabilized cortical F-actin, thereby maintaining the F-actin contents at an immunological synapse (IS) and acquiring LFA-1 (leukocyte function-associated antigen-1) activation after T cell receptor stimulation; knockout of TAGLN2 reduced the F-actin contents and destabilized F-actin ring formation, resulting in decreased cell adhesion and spreading; and that the TAGLN2-/- T cells displayed weakened cytokine production and cytotoxic effector function. However, Na does not in any way confirm the features of the present invention (i.e., that TAGLN2 increases adhesion of T cells onto cancer cells, thereby inhibiting the growth of cancer cells).
Applicant argues that in other words, Na merely discloses cancer as one of the examples of various immune responses and diseases (e.g., cancer, infectious diseases, septic shock, autoimmune diseases, and immediate and delayed type hypersensitivity reactions), in which the 
Applicant argues that in contrast, the present invention relates to a recombinant protein for treating cancer, consisting of an amino acid sequence of SEQ ID NO: 1, which is loaded in a cancer killer cell to improve the cytotoxic activity of the cancer killer cell. The working examples of the subject application confirm that cytotoxic T cells, which are introduced with a retrovirus containing a TAGLN2 recombinant protein or a TAGLN2 gene, have excellent adhesion onto a tumor cell line, and further, the cytokine exporting ability and cytotoxicity of the cytotoxic T cells were also confirmed to be remarkable.
Applicant argues that in particular, the present invention proved the effect of the cytotoxic T cells on the pronounced reduction of tumor growth in a mouse model with solid cancer (see, Figure 4).
Applicant argues that in addition, Examples 5 and 6 of the subject application measure whether the recombinant TAGLN2 fused with PTD (TG2P) is efficiently internalized into T cells, and enhances T-cell adhesion and cytokine release (see, Figures 5 and 6); and confirm the anti-tumor activity of the recombinant TAGLN2 (TG2P) (FIG. 7).
Applicant argues that as such, the present invention confirms using a mouse model that TAGLN2 is effective in inhibiting tumor growth through experiments. Therefore, those skilled in the art cannot easily derive the present invention from Na, which merely discloses that TAGLN2 may involve in cancer as one of the examples of various immune responses. Moreover, Na makes no disclosure relevant to a recombinant protein combined with PTD. Therefore, please argue such constitutional differences between the present invention and Na.

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, a pharmaceutical compositions for treating cancer is only suggestive of an intended use that does not change the structure of the claimed composition of claims 9 and 10.  With regard to the examples in the specification, evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP 2131.04.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 1, 3-6, 9, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (J. Cell Biology 209(1): 143-162, IDS), “Na” as applied to claims 7-10 above, and further in view of  US Pat. No. 5,674,980 (Frankel et al. Oct. 7, 1997), “Frankel” for the reasons of record.
Na teaches as set forth above, but does not teach fusing a protein transduction domain (PTD) to TAGLN2.
Frankel teaches covalently fusing the Tat peptides, particularly the Tat basic region (AA 49-57 to cargo molecules for delivery of the cargo molecules into cells.  See Abstract and column lines 20-40.  
	Frankel teaches that advantageously the reduced size of the Tat peptide minimizes interference with biological activity, reduces disulfide aggregation, and reduces insolubility.  See column 3-lines 40-50.
	Frankel teaches that the Tat peptides can be attached by chemical crosslinking or genetic fusion.  See column 3-lines 50-62.
	It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Na and Frankel and fuse TAGLN2 to the Tat peptides of Frankel to deliver the TAGLN2 into cells, like T cells, because Frankel teaches that advantageously the reduced size of the peptide minimizes interference with biological activity, reduces disulfide aggregation, and reduces insolubility.  One would have been motivated to fuse TAGLN2 to the Tat peptides of Frankel to allow for allow for efficient transfer of the TAGLN2 protein into cells given the advantages of the Tat transduction peptides taught by Frankel.

Response to Arguments
12.	Applicant argues that since claim 2 is canceled and incorporated into independent claims 1, 9, 12, and 13, the present rejection is discussed with respect to the amended independent claims.
Applicant argues that independent claims 1, 9, 12, and 13 are further amended to call for “tumor-infiltrated T lymphocyte, T cell, Natural killer (NK) cell, Dendritic cell (DC), 
Accordingly, claims 1-15 are allowable under 35 U.S.C. 103 over Na, and further in view of Frankel.

Applicant’s arguments have been considered, but have not been found persuasive.  With regard to Frankel, Frankel does not need to teach loading a T cell with SEQ ID NO: 1 because this is taught by Na.  In response to applicant's arguments against Frankel individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The test for obviousness is not it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, in view of the combined teachings of Na and Frankel, one would have been motivated to fuse TAGLN2 to the Tat peptides of Frankel to allow for allow for efficient transfer of the TAGLN2 

13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Na et al. (J. Cell Biology 209(1): 143-162, IDS), “Na” in view of  US Pat. No. 5,674,980 (Frankel et al. Oct. 7, 1997), “Frankel” as applied to claims 1, 3-10, and 12-15  above, and further in view of Na and Jun (BMB Reports 2015; 48(7): 369-370), “Jun”.
	Na and Frankel teach as set forth above, but does not teach treating cancer in a subject suspected of having cancer excluding humans.  
	Jun teaches TAGLN2 is localized to the immunological synapse (IS) in cytotoxic T cells during cytotoxic T cell interaction with cancer cells and its expression correlates with adhesion to the cancer cells and production of lytic granules.  Jun teaches that TAGLN2 is essential for stable immunological synapse formation. See abstract and Figure 1.  
	Jun teaches TAGLN2 is upregulated in tumors.  See p. 370-last paragraph.
	Jun teaches because TAGLN2 increases T cell adhesion to cancer target cells TAGLN2 peptides are being applied for cell therapy against cancer cells.  See p. 370-last paragraph.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Na, Frankel and Jun and use a pharmaceutically effective amount of T cells expressing TAGLN2 fused to a PTD to treat cancer because Jun teaches that TAGLN2 is essential for stable immunological synapse formation and TAGLN2 increases T cell adhesion to cancer target cells, and TAGLN2 peptides are being . 
Response to Arguments
14.	Applicant argues that as set forth above, independent claim 1 is amended to incorporate claim 2, which is not rejected over Na. Claim 11 depends from claim 1, which is show above to be allowable. Moreover, Jun does not in any way correct the deficiencies of Na set forth above. Accordingly, claim 11 is allowable over the present rejection.

Applicant's arguments have been considered, but have not been found persuasive. Jun does not need to teach the limitations of claim 2, i.e. fusion to a PTD as set forth above, because that is taught by Frankel.  It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Na, Frankel and Jun and use a pharmaceutically effective amount of T cells expressing TAGLN2 fused to a PTD to treat cancer because Jun teaches that TAGLN2 is essential for stable immunological synapse formation and TAGLN2 increases T cell adhesion to cancer target cells, and TAGLN2 peptides are being applied for cell therapy against cancer cells. One would have been motivated to perform the cancer treatment in non-human subjects, such as mice, to determine efficacy and dosing needed for applying the treatment to human cancer. 
With regard to arguments of unexpected results set forth above in Figure 4 and Examples 5 and 6, the claims encompass SEQ ID NO: 1 alone or fused to a PTD, a generic recombinant protein, various cancer killer cells loaded with said proteins, methods of producing the producing the recombinant protein loaded cancer killer cell and methods of treating cancer with said 

MPEP 716.02 (d) teaches:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” 

Given that the presented evidence only relates to treatment of breast cancer with TG2P, SEQ ID NO: 1 fused to a PTD, loaded into CD8+ T cells, the presented evidence is not commensurate in scope with the claimed invention and is not sufficient to support Applicant’s assertion of non-obviousness of the claimed invention. Additionally it is noted that to rebut a prima facie case of obviousness the claimed subject matter must be compared with the closest prior art, which has not explicitly been done.  See MPEP 716.02(e). In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Thus, the rejection is maintained for the reasons previously set forth and above.

New Grounds of Rejection
Specification
15.  The amendment filed January 04, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: dendritic cell (DC), macrophage, CAR-DC, or CAR-macrophage.

Response to Arguments
16.	Applicant argues that Paragraph [0017] of the Specification is amended to call for “the term “cancer killer cell” may refer to a tumor-infiltrated T lymphocyte (TIL) or T cell or natural killer (NK) cell or dendritic cell (DC) or macrophage or receptor (CAR)-T or CAR-NK or CAR-DC or CAR-macrophage, but is not limited thereto.” These examples would be understood by one skilled in the art to be encompassed by the original phrase “but is not limited thereto.” 
Applicant’s arguments have been considered, but have not been found persuasive. Nowhere in the specification and claims as filed teach that a cancer kill cell includes a dendritic cell (DC), macrophage, CAR-DC, or CAR-macrophage.  The introduction of changes to the specification which involve introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.”) Thus the amendment of paragraph [0017] is new matter because it is not supported by the as-filed disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

17.	Claims 1, 3-6, and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The new limitations of “dendritic cell (DC), macrophage, CAR-DC, or CAR-macrophage” have no clear support in the specification and the claims as originally filed. 
Applicant argues that Paragraph [0017] of the Specification is amended to call for “the term “cancer killer cell” may refer to a tumor-infiltrated T lymphocyte (TIL) or T cell or natural killer (NK) cell or dendritic cell (DC) or macrophage or receptor (CAR)-T or CAR-NK or CAR-DC or CAR-macrophage, but is not limited thereto.” These examples would be understood by one skilled in the art to be encompassed by the original phrase “but is not limited thereto.” 

Applicant’s arguments have been considered, but have not been found persuasive. Nowhere in the specification and claims as filed teach that a cancer kill cell includes a dendritic cell (DC), macrophage, CAR-DC, or CAR-macrophage.  The introduction of changes to the claims which involve introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 
Conclusion
18.	All other objections and rejections recited in the Office Action of August 03, 2020 are withdrawn in view of Applicant’s amendments and arguments. .
19.	No claims allowed.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642